Rule 802. The Rule Against HearsayHearsay is not admissible unless any of the following provides otherwise:  a federal statute; these rules; or other rules prescribed by the Supreme Court.  Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1939; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The provision excepting from the operation of the  rule hearsay which is made admissible by other rules adopted by the  Supreme Court or by Act of Congress continues the admissibility  thereunder of hearsay which would not qualify under these Evidence  Rules. The following examples illustrate the working of the exception: Federal Rules of Civil Procedure Rule 4(g): proof of service by affidavit. Rule 32: admissibility of depositions. Rule 43(e): affidavits when motion based on facts not  appearing of record. Rule 56: affidavits in summary judgment proceedings. Rule 65(b): showing by affidavit for temporary restraining  order. Federal Rules of Criminal Procedure Rule 4(a): affidavits to show grounds for issuing warrants. Rule 12(b)(4): affidavits to determine issues of fact  in connection with motions. Committee Notes on Rules—2011 Amendment The  language of Rule 802 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.